Per curiam.
The State Bar of Georgia filed a Notice of Discipline against M. Michael Kendall on July 20, 1992 alleging violations of various of the standards set forth in Bar Rule 4-102 and recommending disbarment. Kendall acknowledged service of the notice on August 13, 1992 and indicated his desire to voluntarily surrender his license to practice law in Georgia. The State Bar has expressed no objection to the proposed surrender and, as surrender of one’s license is tantamount to disbarment, Kendall’s petition for the voluntary surrender of his license to practice law in this state is hereby accepted. Kendall is reminded that he must comply with all requirements of Bar Rule 4-219 (c).

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.